ACCEPTED
                                                                                         05-17-01114-CV
                                                                               FIFTH COURT OF APPEALS
                                                                                        DALLAS, TEXAS
                                                                                        6/1/2018 4:50 PM
                                                                                              LISA MATZ
                                                                                                  CLERK

                               No. 05-17-01114-CV
                        ____________________________
                                                                       FILED IN
                                                                5th COURT OF APPEALS
                        IN THE COURT OF APPEALS                      DALLAS, TEXAS
                                                                06/01/2018 4:50:44 PM
           FOR THE FIFTH DISTRICT OF TEXAS AT                  DALLAS
                                                                       LISA MATZ
                                                                         Clerk

                             MATTHEW D. STERN
                                              Appellant
                                         V.
                       BELLA CUSTOM HOMES, INC.
                                              Appellee


           On Appeal from Dallas County Court at Law Number 2
                         T. King Fifer, Judge Presiding


                 UNOPPOSED MOTION FOR EXTENSION
                  OF TIME TO FILE APPELLEE’S BRIEF


      Appellee Bella Custom Homes, Inc. (“Bella”) moves for an unopposed

extension of time to file its brief in this proceeding and states the following in

support:

1. Bella’s brief is due to be filed on May 31, 2018. Bella respectfully requests a

   thirty-day extension of time, until June 30, 2018, to file its brief. Bella has not

   previously requested an extension of time to file its brief. This extension is not

   sought merely for delay, but in the interest of justice.


UNOPPOSED MOTION FOR EXTENSION
OF TIME TO FILE APPELLEE’S BRIEF                                               Page | 1
2. Bella’s appellate counsel has been involved in attending five multi-party

   mediations, a deposition, and a site inspection, most of which involved travel,

   during the 30 days since Appellant’s brief was filed, leaving insufficient time for

   Appellee’s counsel to complete its brief by the current deadline. All of the

   referenced activities were scheduled prior to the filing of Appellant’s brief.

3. Bella prays that the Court enter an order granting its Unopposed Motion for

   Extension of Time to File Appellee’s Brief and ruling that Bella’s brief be filed

   by June 30, 2018.

                                                    Respectfully submitted,

                                                    /s/ Dan P. McManus
                                                    Dan P. McManus
                                                    State Bar No. 13782650
                                                    Tribble | Ross
                                                    6371 Richmond Avenue
                                                    Houston, Texas 77057
                                                    Tel.: 713.622.0444
                                                    Fax: 713.622.0555
                                                    dmcmanus@tribblelawfirm.com



                       CERTIFICATE OF CONFERENCE
     On June 1, 2018, I communicated with Chad M. Ruback, counsel for
Appellant, Matthew D. Stern, who confirmed he is unopposed to this motion.
                                                    /s/ Dan P. McManus
                                                    Dan P. McManus




UNOPPOSED MOTION FOR EXTENSION
OF TIME TO FILE APPELLEE’S BRIEF                                               Page | 2
                        CERTIFICATE OF SERVICE
      On June 1, 2018, I served a copy of this document via the e-filing portal to
following counsel for Appellant, Matthew D. Stern:
Chad M. Ruback
The Ruback Law Firm
8117 Preston Road, Suite 300
Dallas, Texas 75225
chad@appeal.pro

                                                  /s/ Dan P. McManus
                                                  Dan P. McManus




UNOPPOSED MOTION FOR EXTENSION
OF TIME TO FILE APPELLEE’S BRIEF                                           Page | 3